


EXHIBIT 10.1


TOTAL GAS & POWER NORTH AMERICA, INC.




September 11, 2012


SABINE PASS LNG, L.P.
700 Milam, Suite 800
Houston, Texas 77002
Attention: President


Re: Letter Agreement


Ladies and Gentlemen:


Reference is made to LNG Terminal Use Agreement, dated as of September 2, 2004
(as amended and in effect on the date hereof, the "TUA") between SABINE PASS
LNG, L.P. ("SABINE") and TOTAL GAS & POWER NORTH AMERICA, INC. ("Customer").
Capitalized terms in this letter have the meanings provided in the TUA. Customer
has previously advised SABINE of Customer's intention to enter into, as
assignor, a Partial Assignment Agreement ("Partial Assignment Agreement") with
Sabine Pass Liquefaction, LLC, a Delaware limited liability company, as assignee
("Assignee"), pursuant to and in accordance with the provisions of Section
17.2(d) of the TUA.


This letter agreement shall constitute an agreement between SABINE and Customer
that the provisions of Section 17.1(b) of the TUA shall not with respect to the
Partial Assignment Agreement. For sufficient consideration received, Customer
and SABINE hereby agree that effective as of October 1, 2012, the provisions of
Section 17.1(b) of the TUA requiring the assignee to deliver to SABINE its
written undertaking to be bound by and perform all obligations of the assignor
under the TUA shall not apply for purposes of the Partial Assignment Agreement.
The foregoing is solely for the instance of the Partial Assignment Agreement and
shall not constitute a waiver of any provisions of the TUA for any other
purpose. This letter agreement shall become effective on October 1, 2012.
    
 
Yours truly,
 
 
 
 
TOTAL GAS & POWER NORTH AMERICA, INC.
 
 
 
 
By:
/s/ Tom Earl
 
 
Tom Earl
 
 
Vice President, Trading





    









1

--------------------------------------------------------------------------------




Accepted and Agreed to as of
 
 
September 11, 2012
 
 
 
 
 
 
SABINE PASS LNG, L.P.
 
 
 
 
 
 
By:
SABINE PASS LNG-GP, LLC
 
 
Its:
General Partner
 
 
 
 
 
 
By:
/s/ Graham A. McArthur
 
 
Name:
Graham A. McArthur
 
 
Title:
Treasurer
 
 
 
 
 
 




2